NUMBER 13-11-00413-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG

PAUL BLACK, ET AL.,                                                  Appellants,

                                        v.

TOBY SHOR AND SEASHORE
INVESTMENTS MANAGEMENT TRUST,                                         Appellees.


              On appeal from the County Court at Law No. 3
                       of Nueces County, Texas.


                                   OPINION
              Before Justices Garza, Benavides and Perkes
                     Opinion by Justice Benavides
      Appellants, Paul Black, PBF Investments, Ltd., BNP Holdings, Ltd., BNP

Commercial Properties, Ltd., Pagenergy Company, LLC, TSE Equities I LLC, TSE

Equities Company, Ltd., BNP Management LLC, and 500 Water Street Property LLC,

appeal from the judgment of the trial court affirming an arbitration award rendered
against them and in favor of Seashore Investments Management Trust (“Seashore”)

through its trustee, Toby Shor (collectively “appellees”). We affirm.1

                                          I. BACKGROUND

       Seashore was created in 2001 for the purpose of investing in various oil and gas

and commercial property companies owned and managed by Paul Black.                           Kenton

McDonald was the original trustee for Seashore. Seashore and Black entered into

several agreements pertaining to the terms of the investment, including an Agreement

Regarding Termination of Joint Ownership, a Restructure Agreement, and an Indemnity

Agreement.      Through the trust, Shor, the grantor for Seashore, made substantial

investments in the Black group of companies. In 2007, Shor succeeded McDonald as

trustee of Seashore and began investigating the financial relationships of the

companies.

       After concluding that appellants had committed misfeasance with regard to

Seashore’s investments, Shor brought suit against appellants for injunctive relief and

pre-arbitration discovery in Nueces County Court at Law Number One. Shor alleged

that the agreements between the parties provided for arbitration and that the assets and

records of the jointly owned companies had to be preserved to protect the right to a

meaningful arbitration. The trial court appointed a special master to assist in the pre-

arbitration process.     In response to the allegations against them, appellants sought

sanctions against Shor, sent Seashore a “termination notice” seeking to dissolve their

relationship with it, and participated in a mediation led by the court-appointed special


       1
         By separate opinion issued this same date, the Court vacated in part, and reversed and
remanded in part, three post-judgment turnover orders issued on the judgment subject to appeal herein.
See Black v. Shor., Nos. 13-11-00570-CV & 13-11-00715-CV, 2013 Tex. App. LEXIS ___ (Tex. App.—
Corpus Christi Apr. 18, 2013, no pet. h.).

                                                  2
master. Subsequently, appellants filed a separate lawsuit against Seashore in County

Court at Law Number Three for an alleged breach of the Agreement Regarding

Termination.

      Under the terms of the arbitration agreements between the parties, these matters

were ultimately submitted to arbitration before a panel of three arbitrators in accordance

with the Commercial Arbitration Rules of the American Arbitration Association. After

months of pre-arbitration discovery and motions practice, the arbitration hearing was

held from June 2, 2010 to June 15, 2010. In its detailed, ten-page award, the arbitration

panel awarded Seashore “substantial relief” and denied the Black parties’ claims “in

their entirety.” Specifically, the panel concluded that Black “intentionally and over a

lengthy period of years, extracted millions of dollars from the jointly-owned entities for

his own personal use and benefit.”        The panel awarded Seashore approximately

$31,000,000 for its claims for breach of contract, breach of fiduciary duty, and fraud.

The award states, in part:

      In 2001, Seashore invested in a group of companies run by Paul Black
      and PBF Investments, Limited (“PBF”) consisting mainly of limited
      partnerships in the real estate and oil and gas businesses, with Paul Black
      directly or indirectly holding majority interests in and controlling the
      general partners, and Seashore holding minority and limited partnership
      interests. . . . Paul Black, BNP Management, LC, Pagenergy Company,
      LLC and other Paul Black-owned or controlled entities stood in a fiduciary
      relationship to Seashore.

      The evidence presented at the Arbitration Hearing clearly and convincingly
      established that Paul Black treated the entities jointly-owned with
      Seashore as his own without regard for Seashore’s rights and interests.
      In particular, the evidence established that Paul Black, intentionally and
      over a lengthy period of years, extracted millions of dollars from the jointly-
      owned entities for his own personal use and benefit. Paul Black
      transferred substantial sums of money to companies wholly owned by
      himself. He used company credit cards of the jointly-owned entities to pay
      personal expenses, and instructed company employees to transfer funds

                                            3
      from the business as necessary to prevent his personal checking account
      to be overdrawn. He made other improper transfers. He continued to
      make transfers for his own benefit even after some of his improper
      transfers and expenditures were discovered and he had signed a written
      agreement expressly prohibiting such transfers in the future. Mr. Black
      continued to make such transfers even when the entities lacked funds to
      pay their own creditors and obligations. As a fiduciary, Mr. Black had the
      burden to establish the fairness of all such transactions; based on the
      evidence presented at the Arbitration hearing, he failed to do so. Mr.
      Black’s claims of implicit permission from Seashore and/or its trustee to
      engage in such self-dealings were contradicted by the evidence presented
      and belied by the written agreements between the Parties.             The
      preponderance of the credible evidence established that Mr. Black,
      individually, and through PBF and the entities he controlled, violated
      fiduciary and other duties owed to Seashore and breached the
      agreements with Seashore. [Appellants], on the other hand, failed to
      establish entitlement to any of the relief they sought.

      For these reasons, as discussed in greater detail below, we award
      [appellees] substantial relief on their claims asserted herein and deny
      [appellants’] claims in their entirety.

The award further details, inter alia, that appellants failed to make payments to

appellees under promissory notes and guarantees; breached fiduciary duties to

appellees “by wrongly taking and permitting or effecting excessive distributions from the

jointly-owned entities [and] making improper transfers and misusing company funds;”

“engaged in fraud and fraudulently induced Seashore to make an initial and subsequent

investments in the jointly-owned entities” through promissory notes and other

agreements; and “hid or attempted to hide transfers to benefit Mr. Black.”           The

arbitration panel also concluded that the “type of misconduct proven in this case is

precisely the sort of misbehavior Texas law seeks to deter by permitting awards of

exemplary damages in appropriate cases” and awarded $5 million in punitive damages

based on “a persisted pattern of willful, intentional, malicious conduct and grossly




                                           4
negligent conduct on the part of Mr. Black toward Seashore over an extended period of

time,” for which the panel concluded that Mr. Black was “personally liable.”

       In County Court at Law Number One, Seashore moved to confirm the arbitration

award, whereas appellants moved to vacate the award in County Court at Law Number

Three. These cases were ultimately consolidated. The arbitration award was affirmed

by judgment rendered by County Court at Law Number Three on April 6, 2011. This

appeal ensued.

       Appellants raise six issues on appeal: (1) the judgment and arbitration award

should be vacated and set aside because the award is made to Seashore, which is not

a legal entity, and the time for correcting the award has passed; (2) the judgment should

be reversed because after modifying the award and the judgment, the trial court failed to

issue findings of fact and conclusions of law to find a clerical error and that judge is no

longer on the bench, precluding supplemental findings now; (3) the award on the “so-

called” tort claims, which are related to the partnership interests, should be reversed

and rendered because Seashore had transferred its partnership interest to the Toby

Shor 2004 Grantor Retained Annuity Trust (“Toby Shor 2004 GRAT”), which was not a

party to the arbitration; (4) the judgment and award should be set aside and remanded

to a different arbitration panel because the panel failed to give effect to the termination

of the partnership, and the allocation of liabilities and offsets in a termination requires a

new arbitration proceeding; (5) the judgment and award should be reformed to eliminate

duplicative tort and contract recovery, including amounts that were awarded for

appellants’ breach of the promissory notes underlying the transactions between

appellants and appellees, or alternatively, reject any tort recovery outright for appellants’



                                             5
failure to pay the promissory notes; and (6) the award of attorney’s fees to Shor should

be reversed and rendered because she was not a prevailing party and there is no other

basis for awarding her fees.2

                                         II. STANDARD OF REVIEW

        Arbitration is strongly favored by Texas law, and judicial review of an arbitration

award is extraordinarily narrow. See E. Tex. Salt Water Disposal Co., Inc. v. Werline,

307 S.W.3d 267, 271 (Tex. 2010) (citing Prudential Sec. Inc. v. Marshall, 909 S.W.2d
896, 898 (Tex. 1995); CVN Group, Inc. v. Delgado, 95 S.W.3d 234, 238 (Tex. 2002));

see also In re Guardianship of Cantu de Villarreal, 330 S.W.3d 11, 17 (Tex. App.—

Corpus Christi 2010, no pet.). “Subjecting arbitration awards to judicial review adds

expense and delay, thereby diminishing the benefits of arbitration as an efficient,

economical system for resolving disputes.” CVN Group, Inc., 95 S.W.3d at 238. An

        2
            Black filed a post-submission brief in this case on March 19, 2013, almost six weeks after oral
argument in this cause. Appellees have filed a motion to strike the post-submission brief, or, in the
alternative only, grant them leave to file a responsive brief. Black filed a response to the motion to strike
his post-submission brief. Appellees contend that the post-submission brief should be struck because:
Black did not seek leave of Court to file the brief; it is a “blatant attempt to re-argue the entire case;” it is
untimely; it includes materials outside the appellate record; and it raises arguments and cites authorities
that were not contained in appellants’ original briefing. We may permit a party to amend or supplement a
brief "whenever justice requires." TEX. R. APP. P. 38.7; see also Standard Fruit & Vegetable Co., Inc. v.
Johnson, 985 S.W.2d 62, 65 (Tex. 1998) (appellate court has discretion whether to allow filing of
amended or supplemental brief in interest of justice). However, new or additional issues raised in a reply
brief or post-submission brief are untimely and will not be considered absent express permission from the
appellate court allowing the new or additional issues. See Garrett v. State, 220 S.W.3d 926, 928–29
(Tex. Crim. App. 2007); Collin Cnty. v. Hixon Family P'ship, Ltd., 365 S.W.3d 860, 877 (Tex. App.—Dallas
2012, pet. denied); Rogers v. City of Fort Worth, 89 S.W.3d 265, 284 (Tex. App.—Fort Worth 2002, no
pet.); Haynes v. McIntosh, 776 S.W.2d 784, 788 (Tex. App.—Corpus Christi 1989, writ denied).
Moreover, we do not consider attachments to briefs that were not part of the trial court record and are not
formally included in the appellate record. Guajardo v. Conwell, 46 S.W.3d 862, 864 (Tex. 2001); In re
Guardianship of Winn, 372 S.W.3d 291, 297 (Tex. App.—Dallas 2012, no pet.); Paselk v. Rabun, 293
S.W.3d 600, 612 n.12 (Tex. App.—Texarkana 2009, pet. denied); WorldPeace v. Comm'n for Lawyer
Discipline, 183 S.W.3d 451, 465 n.23 (Tex. App.—Houston [14th Dist.] 2005, pet. denied). After due
consideration of the foregoing law and the length of time that this appeal has been pending, we allow the
filing of Black’s post-submission brief, but limit our consideration of that brief to those issues previously
raised in the original briefs and the documents properly presented in the appellate record. Thus,
appellees’ motion to strike is granted in part, and denied in part. The motion is GRANTED insofar as our
consideration of the post-submission brief is circumscribed as described herein and DENIED as to all
other relief sought.


                                                       6
arbitration award is given the same effect as a judgment of last resort and all

reasonable presumptions are indulged in favor of the award and none against it. Id.

Accordingly, we review a trial court’s decision to vacate or confirm an arbitration award

de novo, and we review the entire record. Xtria L.L.C. v. Int'l Ins. Alliance Inc., 286
S.W.3d 583, 591 (Tex. App.—Texarkana 2009, pet. denied); In re Guardianship of

Cantu de Villarreal, 330 S.W.3d at 17; see Centex/Vestal v. Friendship W. Baptist

Church, 314 S.W.3d 677, 683 (Tex. App.—Dallas 2010, pet. denied); GJR Mgmt.

Holdings, L.P. v. Jack Raus, Ltd., 126 S.W.3d 257, 262 (Tex. App.—San Antonio 2003,

pet. denied).   Although we review de novo a trial court's judgment confirming an

arbitration award, we give “strong deference to the arbitrator with respect to issues

properly left to the arbitrator's resolution.”   Xtria L.L.C., 286 S.W.3d at 591; see

Centex/Vestal, 314 S.W.3d at 683. Our review focuses on the integrity of the process,

not the propriety of the result. Ancor Holdings, LLC v. Peterson, Goldman & Villani,

Inc., 294 S.W.3d 818, 826 (Tex. App.—Dallas 2009, no pet.); Women's Reg'l

Healthcare, P.A. v. FemPartners of N. Tex., Inc., 175 S.W.3d 365, 367–68 (Tex. App.—

Houston [1st Dist.] 2005, no pet.).

       While judicial review to determine whether an arbitrator correctly applied the law

to the facts is generally limited under the Texas Arbitration Act, the parties, by their

contract, may agree to allow for judicial review of an arbitration award for reversible

error. See Nafta Traders, Inc. v. Quinn, 339 S.W.3d 84, 97 (Tex. 2011). In this case,

the parties' agreements do not contain any provisions allowing for an expanded judicial

review of the arbitrator's decision, so our review is limited to determining whether the




                                            7
matters the arbitrator decided were within the scope of the parties' agreements to

arbitrate. See id.

                III. TEXAS ARBITRATION ACT OR FEDERAL ARBITRATION ACT

        In the arbitration clauses that engendered these proceedings, the parties did not

specify whether the Federal Arbitration Act (“FAA”) or the Texas Arbitration Act (“TAA”)

applies. See 9 U.S.C. §§ 1–16 (West 2009) (FAA); TEX. CIV. PRAC. & REM. CODE ANN.

§§ 171.001–.098 (West 2011) (TAA). Although similar, the two arbitration schemes are

not identical with regard to the review of arbitration awards.        See Ewing v. Act

Catastrophe-Tex. L.C., 375 S.W.3d 545, 549 (Tex. App.—Houston [14th Dist.] 2012,

pet. denied). Compare 9 U.S.C. §§ 10, 11, and Hall Street Assocs., L.L.C. v. Mattel,

Inc., 552 U.S. 576, 578 (2008) (holding that grounds stated in the FAA for vacating or

modifying an arbitration award are exclusive), with TEX. CIV. PRAC. & REM. CODE ANN. §§

171.088, 171.091, and E. Tex. Salt Water Disposal Co., Inc., 307 S.W.3d at 282 n. 7

(noting that court of appeals held that the arbitration award could be set aside under

common law for fraud, misconduct, or gross mistake, but “express[ing] no opinion on

this issue”), and Callahan & Assocs. v. Orangefield Indep. Sch. Dist., 92 S.W.3d 841,

844 (Tex. 2002) (“assuming without deciding” that a party could attack an arbitration

award on the common law ground of gross mistake, but concluding that the failure to

award any damages did not constitute gross mistake).

        On appeal, because the parties have not taken a position on this issue, but have

instead variously referred to different sections of the TAA, we will apply the TAA to this

case.    Under the Texas arbitration scheme, section 171.088(a) of the Texas Civil




                                            8
Practice and Remedies Code provides the following statutory grounds for which a trial

court “shall” vacate an arbitration award:

       (1)    the award was obtained by corruption, fraud, or other undue
              means;

       (2)    the rights of the party were prejudiced by:

              (A)    evident partiality by an arbitrator appointed as a neutral
                     arbitrator;

              (B)    corruption in an arbitrator; or

              (C)    misconduct or willful misbehavior of an arbitrator;

       (3)    the arbitrator:

              (A)    exceeded his powers;

              (B)    refused to postpone the hearing after a showing of sufficient
                     cause for the postponement;

              (C)    refused to hear evidence material to the controversy;

              (D)    conducted the hearing, contrary to sections 171.044–.047 of
                     the civil practice and remedies code, in a manner that
                     substantially prejudiced the rights of a party; or

       (4)    there was no agreement to arbitrate, the issue was not adversely
              determined in a proceeding under [statutes to compel arbitrations],
              and the party did not participate in the arbitration hearing without
              raising the objection.

See TEX. CIV. PRAC. & REM. CODE ANN. § 171.088(a) (West 2011).

                            IV. PRESERVATION OF ERROR

       We first address appellees’ contention that “none of the issues on appeal were

adequately preserved.” According to appellees, appellants failed to timely file a motion

to vacate the arbitration award on any of the grounds raised in this appeal. Appellees

contend section 171.088(b) of the Texas Civil Practice and Remedies Code required



                                              9
appellants to file a motion to vacate within 90 days of receiving the award. See id. §

171.088(b) (West 2011). Given that appellants received notice of the award on August

18, 2010, appellants timely filed such a motion on November 16, 2010; however, that

motion identified only one ground for vacating the award: that the panel exceeded its

authority by deciding an issue regarding a subordination agreement involving entities

who were not parties to the arbitration agreements.       Appellants did not raise other

rationales for vacatur of the award until after 90 days had passed when, on November

24, 2010, they filed their motion for a take-nothing judgment, and on May 5, 2011, when

they filed a motion for new trial. Appellees essentially contend that appellants were

required to expressly raise all grounds for vacatur within the 90-day period allotted for

filing a motion to vacate.

       The TAA provides, “[o]n application of a party, the court shall vacate an award”

where certain specified conditions are met. Id. § 171.088(a)(1). The party must make

its application under subsection (a)(1) “not later than the 90th day after the date the

grounds for the application are known or should have been known.” Id. § 171.088(b).

The plain language of section 171.088 shows that “the legislature intended the 90-day

period . . . to be a limitations period after which a party cannot ask a court to vacate an

arbitration award.” New Med. Horizons II, Ltd. v. Jacobson, 317 S.W.3d 421, 428 (Tex.

App.—Houston [1st Dist.] 2010, no pet.). However, while the statute provides a clear

limitations period within which to file the motion to vacate, the statute does not

concomitantly require the motion to vacate to include all grounds that will be raised for

vacatur. In this regard, we note that the TAA contains no specific form requirements for

the application to vacate. See TEX. CIV. PRAC. & REM. CODE ANN. § 171.088; Sydow v.



                                            10
Verner, Liipfert, Bernhard, McPherson & Hand, 218 S.W.3d 162, 172 (Tex. App.—

Houston [14th Dist.] 2007, no pet.). There appear to be no policy or efficiency reasons

to require a separate, formal application, so long as the party informs the court and the

opposing party of the desire to have the award vacated. Sydow, 218 S.W.3d at 172.

       It is abundantly clear that a party seeking to vacate an arbitration award must

present any grounds for doing so to the trial court, otherwise, those complaints are

waived on appeal.     See TEX. R. APP. P. 33.1; Ewing, 375 S.W.3d at 549; Kline v.

O'Quinn, 874 S.W.2d 776, 790–91 (Tex. App.—Houston [14th Dist.] 1994, writ denied)

(op. on reh'g). It is also clear that filing a motion to vacate after confirmation of the

award constitutes waiver. See, e.g., GJR Mgmt. Holdings, L.P., 126 S.W.3d at 260;

Hamm v. Millennium Income Fund, L.L.C., 178 S.W.3d 256, 269 (Tex. App.—Houston

[1st Dist.] 2005, pet. denied). However, appellees cite no authority for the proposition

that the trial court may not consider grounds for vacatur that are raised following a

timely filed motion to vacate and before judgment. We conclude that appellants did not

fail to preserve the issues in this appeal by failing to raise them within the ninety-day

period for filing a motion to vacate. See Sydow, 218 S.W.3d at 171. Accordingly, we

proceed to address the merits of the appeal.

                                       V. PARTIES

       By their first and third issues, appellants attack the arbitration award on grounds

that it was rendered in favor of entities or parties who were not properly before the

arbitration panel.   Appellants’ first issue contends that the judgment and arbitration

award should be vacated and set aside because the award is made to Seashore, which

is not a legal entity, and the time for correcting the award has passed. The third issue



                                           11
asserts that the award on the “so-called” tort claims, which are related to the partnership

interests, should be reversed and rendered because Seashore had transferred its

partnership interest to the Toby Shor 2004 GRAT, which was not a party to the

arbitration.   Appellants’ arguments under these issues focus on jurisdiction and

standing.

       Although appellants do not expressly complain that the arbitrators “exceeded

their powers” in determining that Seashore or the Toby Shor 2004 GRAT had justiciable

interests, the underlying basis for their argument that the trial court had no jurisdiction

over these entities is the contention that the arbitration panel exceeded its powers.

Accordingly, we interpret appellants’ real complaint to be that the arbitration panel

exceeded its powers in determining that it had jurisdiction over these parties or that they

had standing to pursue claims against appellants.

       The Texas Supreme Court has stated that “the authority of arbitrators is derived

from the arbitration agreement and is limited to a decision of the matters submitted

therein either expressly or by necessary implication.” Gulf Oil Corp. v. Guidry, 160 Tex.
139, 327 S.W.2d 406, 408 (1959). Therefore, we turn our attention to the arbitration

agreements at issue.

       The “Agreement Regarding Termination of Joint Ownership” (“Agreement”) refers

to the parties thereto as including, inter alia, “Seashore Investment Management Trust,

Kenton E. McDonald, trustee (‘Seashore’),” and states that “the undersigned” agree to

set forth agreements for the provisions for the termination of their joint ownership of the

businesses. The Agreement defines “the undersigned” as, inter alia, “Seashore, Toby

Shor[,] and entities controlled by Seashore or Toby Shor [which] are sometimes



                                            12
collectively referred to as the ‘Seashore Group.’” The Agreement includes a dispute

resolution provision as follows:

       Dispute Resolution. If a dispute (“Dispute”) arises between the parties
       hereto regarding the meaning of this Agreement, or an alleged breach
       thereof, the parties agree to resolve the Dispute through the mediation
       and arbitration procedures described below in lieu of litigation.

       ....

       Arbitration. If the parties are not successful in resolving the dispute
       through [alternative dispute resolution], then the parties agree that the
       Dispute shall be settled by arbitration in accordance with the Commercial
       Arbitration Rules of the American Arbitration Association, and judgment
       upon the award rendered by the arbitrator(s) may be entered in any court
       having jurisdiction. The costs of the arbitration shall be allocated as
       determined by the arbitrator.

       A separate agreement between the parties, the “Restructure Agreement,” defines

the parties as including “Kenton E. McDonald, Trustee of Seashore Investment

Management Trust (‘Seashore’).” This Restructure Agreement also provides a dispute

resolution procedure including an arbitration provision that is substantially identical to

the one in the Agreement.

       At arbitration, both sides to this dispute stipulated that all parties were properly

before the arbitration panel and all claims would be definitively resolved by the

arbitrators. The stipulation entered by the parties provides as follows:

       The parties to this arbitration hereby stipulate to the arbitrability of, and
       submit to arbitration, all claims raised in the pleadings to date of all parties
       listed in the caption above. All parties in such caption agree and stipulate
       that they and all other such parties are properly before the Arbitration
       Panel, and that the Panel has power, authority, and jurisdiction to issue an
       award binding as to all parties. They agree further that a reasoned award
       is sufficient, and that such award need not include formal findings of fact
       and conclusions of law.




                                             13
The caption, or style, includes “Toby Shor and Seashore Investment Management

Trust” who are identified as respondents, counter-claimants, and third-party claimants.

      The arbitration award defines the parties in relevant part as follows:

      The term “Respondents” is used herein to refer to Toby Shor, individually,
      and Seashore Investments Management Trust (“Seashore”). Seashore is
      a grantor trust created in September 2000. Initially, Ms. Shor was the
      grantor and beneficiary. Her then husband, Kenton McDonald, served as
      trustee. Following Ms. Shor’s divorce from Mr. McDonald in 2007, Ms.
      Shor became the trustee also.

      In the instant case, appellants’ arguments under their first issue focus on the fact

that the arbitration award issued by the arbitration panel expressly awarded damages to

“Seashore Investments Management Trust”; however, the final judgment, which

expressly incorporated the arbitration award verbatim and by attachment, awarded

damages to “Seashore, through Toby Shor as Trustee.” In their third issue, appellants

contend that the arbitration panel lacked jurisdiction to award damages to Seashore on

various partnership-related claims because Seashore had previously transferred its

partnership interests to the Toby Shor 2004 GRAT.

      The arbitration clauses in the Agreement and Restructure Agreement are broad

and encompass disputes regarding the meaning of the agreements or any alleged

breaches thereof.   The party definitions in these agreements are also quite broad.

Under a broad arbitration clause, “a dispute between the parties to the contract

concerning the ownership of a claim arising from the contract is just as arbitrable as a

dispute concerning the merits of the claim itself.” Island on Lake Travis, Ltd. v. Hayman

Co. Gen. Contractors, 834 S.W.2d 529, 532 (Tex. App.—Austin 1992, writ granted,

judgm't vacated w.r.m.); see Hisaw & Assocs. Gen. Contrs., Inc. v. Cornerstone

Concrete Sys., 115 S.W.3d 16, 19–20 (Tex. App.—Fort Worth 2003, pet. denied) (“We

                                           14
hold that the arbitration clause gave the arbitration panel the power to make the

determination as to whether Cornerstone, as opposed to Chatham, was the properly

named party, and that the trial court correctly confirmed the arbitration panel's award.”).

Accordingly, based on the stipulation between the parties and the foregoing law, we

conclude that the arbitration panel correctly ascertained and determined the parties

before it. Moreover, we note that the issue regarding whether Seashore had transferred

interests to the Toby Shor 2004 GRAT was a matter expressly submitted to the

arbitrators.

       We overrule appellants’ first and third issues.

                      VI. FINDINGS OF FACT AND CONCLUSIONS OF LAW

       In their second issue, appellants contend that the judgment should be reversed

because, after modifying the award in the judgment, the trial court failed to issue

findings of fact and conclusions of law to correct a clerical error, and that judge is no

longer on the bench, precluding supplemental findings now. In this regard, appellants

contend that the arbitration panel awarded damages to Seashore, whereas the trial

court’s judgment, which recited and incorporated the arbitration award, rendered

judgment “for Seashore Investments Management Trust through its trustee Toby Shor

(‘Seashore’).”

       Pursuant to Rules 296 and 297 of the Texas Rules of Civil Procedure, a trial

judge must, when properly requested, prepare findings of fact in cases tried in the

district court or county court without a jury. See TEX. R. CIV. P. 296 (providing that “in

any case tried in the district or county court without a jury, any party may request the

court to state in writing its findings of fact and conclusions of law”); Id. R. 297 (specifying



                                              15
the timetable for filing findings of fact and conclusions of law and the procedure for filing

a notice of past due findings of fact and conclusions of law). Rule 296 gives “a party a

right to findings of fact and conclusions of law finally adjudicated after a conventional

trial on the merits before the court.” IKB Indus. (Nigeria) Ltd. v. Pro-Line Corp., 938
S.W.2d 440, 442 (Tex. 1997). In other cases, findings and conclusions are “proper, but

a party is not entitled to them.” Id.; see GE Capital Corp. v. ICO, Inc., 230 S.W.3d 702,

710–11 (Tex. App.—Houston [14th Dist.] 2007, pet. denied). The term “tried” for the

purposes of rule 296 includes the disposition of a case rendered after an evidentiary

hearing before the trial court upon conflicting evidence. See R.H. v. Smith, 339 S.W.3d
756, 761 (Tex. App.—Dallas 2011, no pet.); Puri v. Mansukhani, 973 S.W.2d 701, 708

(Tex. App.—Houston [14th Dist.] 1998, no pet.)

       When a judgment is rendered as a matter of law, findings and conclusions have

no purpose and should not be requested or considered on appeal. IKB Indus. (Nigeria)

Ltd., 938 S.W.2d at 443.      Therefore, even when the trial court receives evidence,

findings and conclusions are only appropriate if the trial court is called upon to

determine questions of fact upon conflicting evidence. Ford v. City of Lubbock, 76
S.W.3d 795, 796–98 (Tex. App.—Amarillo 2002, no pet.); Port Arthur Indep. Sch. Dist.

v. Port Arthur Teachers Ass'n, 990 S.W.2d 955, 958 (Tex. App.—Beaumont 1999, pet.

denied); see also K2M3, LLC v. Cocoon Data Holding Pty. Ltd., No. 13-11-00194-CV,

2012 Tex. App. LEXIS 5203, at **9–10 (Tex. App.—Corpus Christi June 28, 2012, pet.

denied) (mem. op.).

       Because Rules 296 and 297 do not impose any duty on the trial court to file

findings and conclusions when there has been no trial—that is to say, when there has



                                             16
been no determination of questions of fact based on conflicting evidence—there is no

error in the trial court's failure to file findings and conclusions. See Waterman S.S.

Corp. v. Ruiz, 355 S.W.3d 387, 428 (Tex. App.—Houston [1st Dist.] 2011, pet. denied);

In re Estate of Davis, 216 S.W.3d 537, 542 (Tex. App.—Texarkana 2007, pet. denied);

Niehaus v. Cedar Bridge, Inc., 208 S.W.3d 575, 579 n.5 (Tex. App.—Austin 2006, no

pet.).

         Based upon the foregoing, we conclude that the trial court did not err in failing to

make findings and conclusions.         In the instant case, the trial court proceedings

regarding the arbitration award were heard in the same manner and on the same notice

as a motion in a civil case. See TEX. CIV. PRAC. & REM. CODE ANN. § 171.093 (West

2011). Specifically, no evidence was adduced by the parties at the hearing on the

motion to confirm the arbitration award. The trial court did not make determinations of

fact based on conflicting evidence; rather, that function was subsumed in the arbitration

process by the arbitrators. Accordingly, we overrule appellants’ second issue. See

Waterman S.S. Corp., 355 S.W.3d at 428; see also Wiggins v. S. Energy Homes of

Tex., Inc., No. 05-06-00769-CV, 2007 Tex. App. LEXIS 7900, at **3–4 (Tex. App.—

Dallas Oct. 4, 2007, no pet.) (mem. op.) (concluding that the trial court did not err in

failing to issue findings and conclusions in proceedings regarding an arbitration award);

Baker Hughes Oilfield Operations, Inc. v. Hennig Prod. Co., 164 S.W.3d 438, 442 (Tex.

App.—Houston [14th Dist.] 2005, no pet.) (reviewing trial court’s summary judgment

affirming an arbitration award).

                                      VII. PUBLIC POLICY




                                              17
       By their fourth issue, appellants contend that the judgment and award should be

set aside and remanded to a different arbitration panel because the panel failed to give

effect to the termination of the partnership and the allocation of liabilities and offsets that

would result from a partnership termination. In connection with this issue, appellants

argue that as “matter of public policy in this state,” appellants were absolutely entitled to

terminate their partnership relationships, and that the judgment and award failed to give

effect to the legal termination of the partnership and the allocation of liability and

indemnity that would be triggered by such a termination.            Appellants contend that

“[s]imply put, people cannot be forced to remain partners. The arbitration decision fails

to recognize this important public policy decision for Texas.”

       Public policy is not listed as a ground for vacatur under the TAA. For purposes of

this opinion, we assume, without deciding, that a public policy concern is a valid ground

to set aside an arbitration award. The Texas Supreme Court has previously held that

an arbitration award cannot be set aside on public policy grounds except in an

“extraordinary case” in which the award “clearly violates carefully articulated,

fundamental policy.” CVN Group, Inc., 95 S.W.3d at 239. To support vacatur of an

arbitration award, a public policy concern must be “well defined and dominant” and not

derived “from general considerations of supposed public interests.”            Id. at 239–40

(quoting United Paperworkers Int'l Union v. Misco, Inc., 484 U.S. 29, 44 (1987)); see

Lee v. Daniels & Daniels, 264 S.W.3d 273, 278 (Tex. App.—San Antonio 2008, pet.

denied).

       Appellants’ arguments regarding their alleged right to terminate the partnerships

were submitted to, and heard by, the arbitration panel. The panel concluded, inter alia:



                                              18
       Although [appellants] allege a breach of the Termination Agreement[,] they
       failed to prove by a preponderance of the credible evidence that any
       breach actually occurred. Rather, the evidence established that although
       there was an agreement by [appellees] with respect to termination,
       [appellees] raised legitimate questions about what should be terminated,
       when it should happen[,] and how it should be done. Even Mr. Black
       admitted there was no deadline to accomplish termination. Moreover,
       [appellants’] conduct before and after the notice of termination, and their
       refusal to provide necessary information, excused performance of that
       agreement by [appellees] and thwarted any ability to terminate.

       In addition to the failure to prove breach, [appellants] failed to prove that
       the alleged breaches caused any actual, recoverable damages or actually
       precluded [appellants] from hedging.[3] The causal connection between
       the alleged breach and the damages claimed was so tenuous that it
       established no causal connection at all. In addition, the damages claimed
       were impermissibly speculative, requiring, among other things, an
       assumption that [appellants] would have successfully engaged in physical
       hedging in the gas market. Such assumptions were not proven by the
       evidence presented. Accordingly [appellants’] claims for breach of the
       Termination Agreement claims are denied and [appellants] shall take
       nothing on those claims.

       [Appellants’] request for an order directing termination and division of
       property also is denied. The Bankruptcy Court proceeding and other
       events and activities have progressed to such a stage that a termination
       order would not be fair, fully-effective[,] or meaningful at this time.
       Moreover, most of the relief requested is not warranted under the
       Termination Agreement or otherwise. Accordingly, the request for an
       order directing termination and division of property is denied.

       Although appellants cite case law for the proposition that there are no restrictions

on a partner’s ability to terminate a partnership, see Bohatch v. Butler & Binion, 977
S.W.2d 543, 545–46 (Tex. 1998), appellants provide no authority for the proposition that

such ability is a well-defined, fundamental public policy.            See CVN Group, Inc., 95
S.W.3d at 239. Appellants’ arguments that they were entitled to termination of the

partnership were disputed by appellees and the issue was submitted to the arbitrators.

       3
          “Hedging” is a method used to protect one’s investment or an investor against loss by making
balancing or compensating contracts or transactions. See http://www.oxforddictionaries.com/hedge (last
visited March 21, 2013).


                                                 19
Appellants contend that the arbitrators were wrong; but a mere error, if any, does not

necessarily implicate a violation of public policy. See id. We overrule appellants’ fourth

issue.

                                      VIII. DAMAGES

         By their fifth issue, appellants contend that the judgment and award should be

reformed to eliminate duplicative tort and contract recovery. Appellants assert that the

arbitrators’ finding of fraud in connection with appellants’ breach of the promissory notes

constitutes a manifest disregard of the law.        Appellants further contend that the

arbitration award violates the one-satisfaction rule by awarding damages for both tort

and contract breaches, thereby awarding a double recovery for the same injury, and

that the tort and fraud recoveries are subsumed within the recovery on the notes.

         Manifest disregard is a very narrow standard of review. Xtria L.L.C., 286 S.W.3d

at 594; Home Owners Mgmt. Enters., Inc. v. Dean, 230 S.W.3d 766, 768–69 (Tex.

App.—Dallas 2007, no pet.). It is more than error or misunderstanding of the law. Xtria

L.L.C., 286 S.W.3d at 594. Instead, the error must be “obvious and capable of being

readily and instantly perceived by the average person qualified to serve as an

arbitrator.”   Id.   Under this standard, the arbitrator recognizes a clearly governing

principle and ignores it. Id. In other words, the issue is not whether the arbitrator

correctly interpreted the law, but whether the arbitrator, knowing the law and

recognizing that the law required a particular result, simply disregarded the law. Id.;

Pheng Invs., Inc. v. Rodriquez, 196 S.W.3d 322, 332 (Tex. App.—Fort Worth 2006, no

pet.)). It is appellants’ burden to demonstrate the arbitrator manifestly disregarded the




                                            20
law. Xtria L.L.C., 286 S.W.3d at 594; Tanox, Inc. v. Akin, Gump, Strauss, Hauer & Feld,

L.L.P., 105 S.W.3d 244, 253 (Tex. App.—Houston [14th Dist.] 2003, pet. denied).

      Gross mistake is conceptually analogous to manifest disregard. See Int’l Bank of

Commerce v. Int’l Energy Dev. Corp., 981 S.W.2d 38, 48 (Tex. App.—Corpus Christi

1998, pet. denied). A gross mistake is a mistake that implies bad faith or a failure to

exercise honest judgment and results in a decision that is arbitrary and capricious. Xtria

L.L.C., 286 S.W.3d at 598; Werline v. E. Tex. Salt Water Disposal Co., 209 S.W.3d 888,

898 (Tex. App.—Texarkana 2006), aff’d, 307 S.W.3d 267, 268 (Tex. 2010);

Teleometrics Int'l, Inc. v. Hall, 922 S.W.2d 189, 193 (Tex. App.—Houston [1st Dist.]

1995, writ denied). A judgment rendered after honest consideration given to conflicting

claims, no matter how erroneous, is not arbitrary and capricious.       Xtria L.L.C., 286
S.W.3d at 598.

      We note that the doctrines of manifest disregard and gross mistake do not

extend to mere mistakes of fact or law. Judicial review of an arbitration award “is so

limited that even a mistake of fact or law by the arbitrator in the application of

substantive law is not a proper ground for vacating an award.” Centex/Vestal, 314
S.W.3d at 683; Xtria L.L.C., 286 S.W.3d at 591; Universal Computer Sys., Inc. v. Dealer

Solutions, L.L.C., 183 S.W.3d 741, 752 (Tex. App.—Houston [1st Dist.] 2005, pet.

denied).

      It is clear from the record from the arbitration hearing and the panel's lengthy

written decision that the arbitration panel gave serious consideration to the parties'

contentions, evidence, and arguments. Nothing in the record suggests the panel made

its decision in bad faith or that it failed to exercise honest judgment. The trial court



                                           21
should not overturn an arbitration award rendered after honest consideration given to

claims and defenses presented to it, no matter how erroneous. See Xtria L.L.C, 286
S.W.3d at 598; Werline, 209 S.W.3d at 898. Accordingly, we hold the trial court did not

err in denying the motion to vacate on this ground. We overrule appellants’ fifth issue.

                                  IX. ATTORNEY’S FEES

      In their sixth issue, appellants contend that the award of attorney’s fees to Shor

should be reversed and rendered because she was not a prevailing party and there is

no other basis for awarding her fees. According to appellants, Shor did not recover

individually on any cause of action.

      The parties agreed to arbitrate in accordance with the Commercial Arbitration

Rules of the American Arbitration Association, and those rules allow the recovery of

attorneys’ fees “if all parties have requested such an award.” AAA Comm. R. 43(d).

The record from the arbitration hearing indicates that the parties had requested

attorneys’ fees. Moreover, the TAA provides that arbitrators “shall award attorney's fees

as additional sums required to be paid under the award only if the fees are provided for:

(1) in the agreement to arbitrate; or (2) by law for a recovery in a civil action in the

district court on a cause of action on which any part of the award is based.” TEX. CIV.

PRAC. & REM. CODE ANN. § 171.048(c). By statute, Texas allows recovery for attorney’s

fees in claims for breach of an oral or written contract. See id. § 38.001(8) (West 2008).

Texas also allows the recovery of attorney’s fees for statutory fraud. See TEX. BUS. &

COM. CODE ANN. § 27.01 (West 2009).

      In this case, the arbitrator's award of fees is authorized by law.              See

Centex/Vestal, 314 S.W.3d at 687. Moreover, to the extent that appellants’ arguments



                                           22
under this issue focus on the allegation that Shor was not a proper party to the

arbitration or to receive an award, we have already addressed these issues and need

not address them further in connection with this issue. See TEX. R. APP. P. 47.1, 47.4.

We overrule issue six.

                                      X. CONCLUSION

         Having overruled each of appellants’ issues, we affirm the judgment of the trial

court.



                                                       __________________________
                                                       GINA M. BENAVIDES,
                                                       Justice


Delivered and filed the
18th day of April, 2013.




                                            23